White, J. (concurring in part and dissenting in part).
I concur with the majority’s analysis that Kim Mariotti’s failure to transmit the report to the appropriate county Child Protective Unit is a ministerial act to which governmental immunity does not attach. I disagree, however, with its conclusion that a special relationship existed between claimant’s children and the State solely by virtue of the enactment of Social Services Law, article 6, title 6.
As outlined in the majority opinion, four elements must be satisfied in order to invoke the special relationship rule. While the Court of Appeals in Sorichetti v City of New York (65 NY2d 461) relaxed the direct contact requirement, it has essentially limited Sorichetti to its facts, noting in Cuffy v City of New York (69 NY2d 255) that its deviation from said requirement in Sorichetti was attributable to the preexisting order of protection, the close relationship between the interests of the mother and those of the child, as well as the fact that the mother’s contact with the police had been initiated solely for the purpose of obtaining protection for her helpless child (see, Kircher v *249City of Jamestown, 74 NY2d 251, 257 [where the Court reiterated its reliance on the outstanding order of protection as the basis for its relaxation of the direct contact requirement in Sorichetti]). Despite being presented with sympathetic circumstances, the Court since Sorichetti has declined to relax the direct contact requirement (see, Merced v City of New York, 75 NY2d 798 [where neighbors of the decedent, killed by her husband, called the 911 emergency number to request assistance for her]; Kircher v City of Jamestown, supra).
Although this case involves young children unable to act on their own behalf, the additional factors present in Sorichetti militating in favor of relaxing the direct contact requirement, particularly that of prior governmental involvement, are not present here. Additionally, the adoption of the majority’s rule would expand the scope of the State’s duty to abused children by exposing it to potential liability every time a call was placed to the child abuse hotline. In this regard, I note that other legislation regarding the abuse and neglect of the elderly could lead to additional liability being imposed on the State (see, Social Services Law art 9-B [Adult Protective Services]; see also, L 1995, ch 395 [regarding detection and prevention of abuse and neglect of the elderly]).
For these reasons, I would affirm the Court of Claims’ dismissal of the claim to the extent it is premised upon the special relationship rule, leaving claimant to prosecute this claim under the theory that his damages flowed from the State’s failure to perform a ministerial act, a separate aspect of the governmental immunity doctrine (see, Cooper v City of New York, 81 NY2d 584, 594 [Titone, J., dissenting]; see also, Mon v City of New York, 78 NY2d 309, 313; Haddock v City of New York, 75 NY2d 478, 485; Tango v Tulevech, 61 NY2d 34, 40). I also note the recent case of Davis v State of New York (212 AD2d 939), involving a failure to promptly execute a parole violation warrant, where this Court denied summary judgment finding that a question remained as to whether the execution of the warrant could be considered a ministerial act for which the State would not enjoy immunity.
Cardona, P. J., and Peters, J., concur with Crew III, J.; Mercure, J., concurs in a separate opinion; White, J., concurs in part and dissents in part in a separate opinion.
Ordered that the order is affirmed, with costs to claimant.